Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1, 9, and 17 are amended. Claims 1-20 are pending and have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (US 20190043832 A1, cited in the PTO-892 filed 04/18/2022) in view of Rouhani et al. (US 20210295166 A1, cited in the PTO-892 filed 04/18/2022) and Falgout et al. (“Parallel time integration with multigrid”).

	Regarding CLAIM 1, Teig teaches: A computer-implemented method, comprising: 
identifying even processing layers and odd processing layers in a sequence of multiple processing layers included in a neural network model, wherein the sequence alternates between each of the odd processing layers and each of the even processing layers; (¶ [0053]-[0055] and Fig. 6, element 605 teaches a neural network with multiple layers. ¶ [0063] and ¶ [0065], lines 1-6 teaches odd and even layers from the neural network in Fig. 6. are used in respective sub-networks 705 and 707. Odd and even layers must have been identified in the neural network in Fig. 6 to generate the respective sub-networks.)
decoupling the odd processing layers and the even processing layers to produce a parallel neural network system comprising an even neural network model that includes the even processing layers in a first sequence and does not include the odd processing layers and a separate and independent odd neural network model that is decoupled from the even neural network model and includes the odd processing layers in a second sequence and does not include the even processing layers; (¶ [0053]-[0055] and Fig. 6, element 605 teaches a neural network with multiple layers. ¶ [0063] and ¶ [0065], lines 1-6 teaches odd and even layers from the neural network in Fig. 6. are used in respective sub-networks 705 and 707. ¶ [0065], lines 6-9 teaches each sub-network implementing multiple adjacent layers of neurons.)
processing, … , odd input data by the odd neural network model according to odd parameter values to produce an odd output and (¶ [0053]-[0055] generally teaches processing through neural network layers, where ¶ [0054], lines 1-6 and ¶ [0057], last 4 lines teach parameters of weights and biases. All of ¶ [0067] teaches how odd input data is received from the outputs of subnetwork 707. The BRI of “odd input data” includes any data that is input to the odd layers and the BRI of “odd parameter values” includes parameters of neurons in the odd layers.)
even input data by the even neural network model according to even parameter values to produce an even output; (¶ [0053]-[0055] generally teaches processing through neural network layers, where ¶ [0054], lines 1-6 and ¶ [0057], last 4 lines teach parameters of weights and biases. ¶ [0066], lines 5-10 and ¶ [0067], last 6 lines teach how even input data is received from the outputs of subnetwork 705. The BRI of “even input data” includes any data that is input to the even layers and the BRI of “even parameter values” includes parameters of neurons in the even layers.)
	Although Tieg at ¶ [0061] teaches adjusting configurable parameters based on an error between a neural network’s output and known output values, Teig does not explicitly teach: processing, based on a block bi-diagonal lower triangular system of equations,
 updating the odd parameter values based on a first difference between the odd output and an odd ground truth output; and 
updating the even parameter values based on a second difference between the even output and an even ground truth output.
	But Rouhani teaches: updating the odd parameter values based on a first difference between the odd output and an odd ground truth output; and (The BRI of this limitation includes updating parameter values for a first neural network in parallel with updating a second neural network. Paragraphs[0005] [0093]-[0096] broadly teaches this limitation, where the last lines of paragraphs [0093] and [0096] each disclose training first and second local neural network in parallel. The second half of paragraph [0058] starting with “Training a local neural network” teaches that training includes updating parameters to minimize an error. Lastly, Fig. 1C discloses a first local neural network 162 and a second local neural network 164.) 
updating the even parameter values based on a second difference between the even output and an even ground truth output. (The BRI of this limitation includes updating parameter values for a second neural network in parallel with updating a first neural network. Paragraphs [0005], [0093]-[0096] broadly teaches this limitation, where the last lines of paragraphs [0093] and [0096] each disclose training first and second local neural network in parallel. The second half of paragraph [0058] starting with “Training a local neural network” teaches that training includes updating parameters to minimize an error. Lastly, Fig. 1C discloses a first local neural network 162 and a second local neural network 164.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained two neural networks in parallel. A motivation for the combination is that parallelism across multiple facets may enhance machine learning performance by at least minimizing the resources (e.g., memory, processing, bandwidth, and/or the like) required for training and/or executing a machine learning model. (All of paragraph [0088])
	However, neither Tieg nor Rouhani explicitly teaches: processing, based on a block bi-diagonal lower triangular system of equations,
	But Falgout teaches: processing, based on a block bi-diagonal lower triangular system of equations, (The abstract on p. 1 discloses parallelism. Equation (3) and its surrounding paragraph teaches a lower block bidiagonal structure for cyclical reduction.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Falgout’s lower block bidiagonal structure for cyclical reduction into Tieg/Rouhani’s neural network system. A motivation for the combination is that Falgout’s system improves parallelism. (Falgout, P. 1, Abstract, first sentence)


	Regarding CLAIM 2, the combination of Tieg, Rouhani, and Falgout teaches: The computer-implemented method of claim 1, 
However, neither Tieg nor Falgout explicitly teaches: further comprising simultaneously back propagating an odd error gradient through the odd neural network model to update the odd parameter values and back propagating an even error gradient through the even neural network model to update the even parameter values.
But Rouhani teaches: further comprising simultaneously back propagating an odd error gradient through the odd neural network model to update the odd parameter values and back propagating an even error gradient through the even neural network model to update the even parameter values. (The BRI of this limitation includes training two network in parallel. Paragraphs [0093]-[0096] teaches training two networks in parallel. The second half of paragraph [0058] starting with “Training a local neural network” teaches that training includes back propagation and updating parameters.)

	Regarding CLAIM 3, the combination of Tieg, Rouhani, and Falgout teaches: The computer-implemented method of claim 1, 
Tieg teaches: wherein processing the odd input data by the odd neural network model and the even input data by the even neural network model produces intermediate odd data between the odd processing layers and intermediate even data between the even processing layers. (¶ [0065], lines 6-9 teaches each sub-network implements multiple adjacent layers of neurons. This means the first layer of the odd sub-network produces intermediate odd data, and the first layer of the even sub-network produces intermediate even data.)

	Regarding CLAIM 4, the combination of Tieg, Rouhani, and Falgout teaches: The computer-implemented method of claim 3, wherein the intermediate odd data and the intermediate even data are mathematically equivalent to intermediate data computed by the neural network model including the multiple processing layers. (According to ¶ [0063], [0065]-[0067], an input processed through adjacent layers in network 605 is equivalent to an input processed by sub-networks 705, 707. Therefore, intermediate odd data in sub-network 705 and intermediate even data in 707 are mathematically equivalent to intermediate data in network 605.)

	Regarding CLAIM 5, the combination of Tieg, Rouhani, and Falgout teaches: The computer-implemented method of claim 1, 
Tieg teaches: wherein the neural network model, the odd neural network model, and the even neural network model are feedforward neural network models. (¶ [0054], line 7)

	Regarding CLAIM 6, the combination of Tieg, Rouhani, and Falgout teaches: The computer-implemented method of claim 1, 
However, Tieg and Falgout do not explicitly teach: wherein the neural network model, the odd neural network model, and the even neural network model are convolutional neural network models.
But Rouhani teaches: wherein the neural network model, the odd neural network model, and the even neural network model are convolutional neural network models. (¶ [0047], line 4)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used convolutional neural networks. A motivation for the combination is that such a network may be configured to perform a variety of cognitive tasks such as object identification. (¶ [0047], lines 5-9).

	Regarding CLAIM 7, the combination of Tieg, Rouhani, and Falgout teaches: The computer-implemented method of claim 1, 
Tieg teaches: wherein the neural network model, the odd neural network model, and the even neural network model are recurrent neural network models. (¶ [0054], last line)

	Claims 9-15 are system claims which recite the same features as method claims 1-7, respectively. Claims 9-15 are rejected for the reasons set forth in the rejections of claims 1-7, respectively.
	Claims 17-18 are product claims which recite the same features as method claims 1-2, respectively. Claims 17-18 are rejected for the reasons set forth in the rejections of claims 1-2, respectively.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (US 20190043832 A1) in view of Rouhani et al. (US 20210295166 A1), Falgout et al. (“Parallel time integration with multigrid”), and Campos et al. (US 20150120632 A1). Teig, Rouhani, and Campos are cited in the PTO-892 filed 04/18/2022.

Regarding CLAIM 8, the combination of Tieg, Rouhani, and Falgout teaches: The computer-implemented method of claim 1, 
Tieg teaches decoupling a neural network model into a first model including only even processing layers and a second model including only odd processing layers (¶ [0063] and ¶ [0065], lines 1-6 teaches odd and even layers from the neural network in Fig. 6. are used in respective sub-networks 705 and 707.)
However, neither Tieg, Rouhani, nor Falgout explicitly teaches: further comprising recursively decoupling the even neural network model into a first even neural network model including only the even processing layers from the even neural network model and a second even neural network model including only the odd processing layers from the even neural network model.
	But Campose teaches: further comprising recursively decoupling the even neural network model into a first even neural network model including only the even processing layers from the even neural network model and a second even neural network model including only the odd processing layers from the even neural network model. (¶ [0077]-[0081] and Figs. 6A-6C teach a system for serializing and parallelizing a group of layers. ¶ [0084], line 1 teaches the process of serialization and parallelization is performed recursively. ¶ [0086], lines 3-5 teach an embodiment including parallelization without serialization. ¶ [0089]-[0090] and Fig. 7 disclose a system for recursively parallelizing a neural network.)
	Campose is in the same field of endeavor as the claimed invention, namely parallelizing neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recursively parallelized the layers in Tieg’s even neural network as taught by Campose. A motivation for the combination is to parallelize Tieg’s neurons across three dies, such as Tieg’s Fig. 11, element 1100 with dies 1102, 1104, and 1106 (¶ [0077], lines 5-7; ¶ [0080], lines 1-5). Neural network performance generally improves when it is parallelized across multiple processors because the processors can process nodes simultaneously.

Claim 16 is a system claim which recites the same features as method claim 8. Claim 16 is rejected for the reasons set forth in the rejection of claim 8.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (US 20190043832 A1, cited in the PTO-892 filed 04/18/2022) in view of Rouhani et al. (US 20210295166 A1, cited in the PTO-892 filed 04/18/2022), Falgout et al. (“Parallel time integration with multigrid”), and Nasse et al. (“Face Detection Using GPU-Based Convolutional Neural Networks”, cited in the PTO-892 filed 10/08/2021).

Regarding CLAIM 19, the combination of Tieg, Rouhani, and Falgout teaches: The computer-implemented method of claim 1,
Tieg teaches: wherein the odd neural network model and the even neural network model are implemented by a graphics processing unit included in at least one of an autonomous vehicle platform, image recognition system, text recognition system, computing system, and data center. (¶ [0052], lines 1-5 teach a processing unit being a 3D IC. ¶ [0063]-[0067] teaches that the sub-networks are computing systems.)
Tieg teaches implementing a neural network model on a processing unit. However, Tieg and Falgout do not explicitly teach: implementing a neural network model on a graphics processing unit 
But Nasse teaches: implementing a neural network model on a graphics processing unit (P. 86, § 4, lines 1-2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Tieg’s computing system using a GPU as taught by Nasse. A motivation for the combination is that transferring computations to GPUs result in a massive speedup. (Nasse, p. 83, § 1, lines 1-3.)
	Additionally, Rouhani teaches at the end of paragraph [0087] and all of paragraph [0047] that a client device may be a GPU having a plurality of local machine learning models. 

	Regarding CLAIM 20, the combination of Tieg, Rouhani, and Falgout teaches: The computer-implemented method of claim 1, 
	However, neither Tieg, Rouhani, nor Falgout explicitly teaches: wherein the odd neural network model and the even neural network model are used for at least one of intelligent video analytics, molecular simulations, drug discovery, disease diagnosis, weather forecasting, big data analytics, astronomy, molecular dynamics simulation, financial modeling, robotics, factory automation, real-time language translation, online search optimizations, and personalized user recommendations.
	But Nasse teaches: wherein the odd neural network model and the even neural network model are used for at least one of intelligent video analytics, molecular simulations, drug discovery, disease diagnosis, weather forecasting, big data analytics, astronomy, molecular dynamics simulation, financial modeling, robotics, factory automation, real-time language translation, online search optimizations, and personalized user recommendations. (Nasse discloses intelligent video analytics at p. 88, §5, lines 5-6: “The system was applied in a smart conference room with 4 active ceiling-mounted cameras (6 c,d).” On p. 89, Figs. 6c and 6d show real-time face detection. The system is implemented by a CNN according to p. 88, § 5, line 3.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Tieg’s neural networks for real-time face detection. A motivation for the combination is that neural networks perform well in real-time conditions. (Nasse p. 83, §1: “Experimental validation takes place in a multi-camera environment and shows accurate detection and high performance under real-life conditions.”)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127